Dear Mr. Mariana:
This office is in receipt of your request for an opinion of the Attorney General as a member of the Parish Executive Committee for Plaquemines Parish in regard to location of a meeting place. Specifically you ask the following:
     1.  As Plaquemines Parish's courthouse was destroyed by fire and has not yet been rebuilt, how should the members of the Parish Executive Committee determine a proper substitute meeting place?  May we request the use of temporary facilities of parish government?  Is parish government obliged to provide us reasonable accommodations?
     2.  For subsequent meetings of the Parish Executive Committee, may we request the use of parish government facilities, as we are a publicly elected body?  Is parish government obliged to provide us reasonable accommodations?
Inasmuch as R.S. 18:444C directs that members of the parish executive committee "shall meet at the parish courthouse" and there is no courthouse at this time, the Parish Executive Committee should initially contact the parish governing authority for an alternative location that would be available for them to meet as has been done for numerous offices that would otherwise be located in the courthouse.
The parish governing authority can confer with the other elected officials of the parish that constitute the Plaquemine Parish Court House District, the latter consisting of the district attorney, sheriff, tax assessor, clerk of the district court, parish president, council designee, judges of Divisions A and B, and one member of the council, and who powers and duties include "to enter into agreements with any person, corporations, association, or other entities, including public corporations, political subdivisions, the United States government and agencies thereof, the state of Louisiana or any of its agencies, or any combination thereof, for the operation or use of properties and facilities of the district", and "to govern, manage, and direct the existing courthouse, a new courthouse, or both and associated facilities, to lay out, regulate, improve, and beautify the same* * *."
We have been informed that at this time the offices that were in the courthouse are now housed in a Bellechase warehouse and trailers at the warehouse cite.
We believe since the parish government is ultimately responsible for providing a courthouse for the Parish, and the legislature has directed that the parish executive committee meet at the courthouse, there should be accommodations provided  for  those who under the law are designated space in the courthouse.
In regard to whether the Parish Executive Committee may request the use of parish government facilities for subsequent meetings of the Committee, we would conclude you certainly may make such a request, and we believe that the legislative directive that the parish executive committee "shall meet at the parish courthouse,." insures that there is no constitutional violation of Art. 7, Sec. 14 wherein it prohibits the donation, loan or pledge of public funds, and mandates facilities be provided as has been provided for those who would likewise be in the courthouse.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Very truly yours,
CHARLES C. FOTI, JR.
ATTORNEY GENERAL
BY:____________________________
BARBARA B. RUTLEDGE
Assistant Attorney General
CCF/bbr